DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application discloses and claims only subject matter disclosed in prior U.S. application no. 13/249258, filed September 30, 2011, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation. Applicant has claimed the benefit of the priority date of the parent application through 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s)1-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ording et al., United States Patent Application Publication No. US 2010/0235770 A1.

Regarding claim 1, Ording discloses a computer-implemented method, performed by a computing device comprising a touch-sensitive display (Figs. 1-4, generally), the method comprising: 
displaying, by an operating system, a virtual keyboard in a first graphical layout on the touch-sensitive display, wherein the first graphical layout includes a plurality of character keys (Fig. 5A, Detailed Description, [0290-0323]); 
recognizing, while the virtual keyboard is displayed in the first graphical layout, a selection of text displayed on the touch-sensitive display (Figs. 5A-5B; Detailed Description, [0290-0323], “In some embodiments, performing an action includes, in response to recognizing the gesture, selecting at least a portion of the content and displaying a command display area 530 adjacent the selected content (1314). The command display area 530 includes one or more icons corresponding to respective commands…In some embodiments, the gesture is a predefined number of successive taps by a single finger (e.g., a double-tap gesture) on a first word in the content (1318). In response to recognizing the predefined number of successive taps by the single finger on the first word in the content, the device selects the first word and displays a start-point object and an end-point object at respective ends of the first word.”); and 
in response to recognizing the selection of text, transitioning from displaying the virtual keyboard in the first graphical layout to displaying the virtual keyboard in a second graphical layout, wherein the second graphical layout includes at least a portion of the plurality of character keys included in the first graphical layout and a plurality of command keys not included in the first graphical layout, and wherein the plurality of command keys are configured to execute a plurality of corresponding operations on text (Fig. 5D-5J; Detailed Description, [0320-0330], “In some embodiments, in response to detecting lift off of the finger contact, the device displays (1340) a command display area 530 (FIG. 5CC) adjacent to the updated selected portion of the content 524 (FIG. 5CC). The command display area 530 includes an icon for copying selected content (e.g., "Copy" icon 534, FIG. 5CC). The command display area 530 may include one or more of the icons discussed below with respect to FIGS. 6A-6BB.”; control command display area, #530; command display area in in addition to the virtual keyboard layout).

Regarding claim 2, Ording further discloses a method further comprising respectively presenting a plurality of command identifiers on the plurality of command keys when the virtual keyboard is displayed in the second graphical layout (Figs. 5D-5J; Detailed Description, [0320-0334], copy icon, #534; cut icon, #532, paste icon, #536).

Regarding claim 3, Ording further discloses a method further comprising associating a command keystroke sequence with at least one of the plurality of command keys (Detailed Description, [0250-310], “In some embodiments, the device detects (946) a finger gesture on the icon for selecting content associated with the current location of the insertion marker (e.g., a tap gesture 522 on "Select" icon 518, FIG. 5D). In response to detecting the finger gesture on the icon for selecting content associated with the current location of the insertion marker, the device ceases to display the first command display area 516 and selects content associated with the current location of the insertion marker. In some embodiments, a word is selected if the insertion marker is within the word (e.g., the word "nation" in FIGS. 5H-5I), adjacent to the first letter of the word (e.g., the word "Four" in FIGS. 5D-5E), or adjacent to the last letter of the word (e.g., the word "forth" in FIGS. 5F-5G). In some embodiments, the closest word and any punctuation and/or spaces are selected if the insertion marker 510 is currently located after a sentence and not within a word or adjacent to the first or last letter of a word (e.g., "equal." in FIGS. 5J-5K)… In some embodiments, in response to detecting the finger gesture on the icon for selecting content associated with the current location of the insertion marker, the device displays (950) a second command display area adjacent to the selected content (e.g., second command display area 530 is adjacent to the selected word "Four" in FIG. 5E). The second command display area 530 includes an icon for cutting the selected content and an icon for copying the selected content (e.g., "Cut" icon 532 and "Copy" icon 534, FIG. 5E)”; See also Background, [0004]).

Regarding claim 4, Ording further discloses a method further comprising:
determining that the at least one of the plurality of command keys has been selected (Figs. 5-6, Detailed Description, [0310-0350], “The device detects (1420) activation of the icon for pasting previously cut or copied content (e.g., by voice or by a finger gesture such as a tap gesture on "Paste" icon 536, FIG. 6C). In response to detecting activation of the icon for pasting previously cut or copied content, the device replaces the selected content with previously cut or copied content. For example, in response to activating the "Paste" icon in FIG. 6C, the device replaces the selected content "endure" (FIG. 6C) with the previously copied content "nation" (FIG. 6D). Alternatively, if no content is selected, the device pastes the previously copied content at the position of the insertion marker 510 (e.g., as illustrated in FIGS. 6E and 6F for pasting into a note; as illustrated in FIGS. 6G and 6H for pasting into an instant message; and as illustrated in FIGS. 61 and 6J for pasting into an email).”); and
 in response to determining that the at least one of the plurality of command keys has been selected, sending the command keystroke sequence to a keyboard stack (Figs. 5-6, Detailed Description, [0310-0350], “The device detects (1420) activation of the icon for pasting previously cut or copied content (e.g., by voice or by a finger gesture such as a tap gesture on "Paste" icon 536, FIG. 6C). In response to detecting activation of the icon for pasting previously cut or copied content, the device replaces the selected content with previously cut or copied content. For example, in response to activating the "Paste" icon in FIG. 6C, the device replaces the selected content "endure" (FIG. 6C) with the previously copied content "nation" (FIG. 6D). Alternatively, if no content is selected, the device pastes the previously copied content at the position of the insertion marker 510 (e.g., as illustrated in FIGS. 6E and 6F for pasting into a note; as illustrated in FIGS. 6G and 6H for pasting into an instant message; and as illustrated in FIGS. 61 and 6J for pasting into an email).”).

Regarding claim 5, Ording further discloses a method wherein: 
the command keystroke sequence defines multiple key selections to execute a corresponding operation on the text (Figs. 5-6, Detailed Description, [0208], “FIGS. 5P, 5R, and 5S illustrate selecting all of the read-only content 538 in response to detecting a finger gesture on a "Select All" command icon 520.”); and 
the command keystroke sequence is sent to the keyboard stack without requiring a user to perform each of the multiple key selections (See inter alia; Detailed Description, [0245][0276][0358]; Examiner’s note—select all does not require user to individually select each section of text which would be multiple key selections).

Regarding claim 6, Ording further discloses a method further comprising: 
executing a corresponding operation on the selection of text based at least in part on the command keystroke sequence being sent to the keyboard stack Figs. 5-6, Detailed Description, [0310-0350], “The device detects (1420) activation of the icon for pasting previously cut or copied content (e.g., by voice or by a finger gesture such as a tap gesture on "Paste" icon 536, FIG. 6C). In response to detecting activation of the icon for pasting previously cut or copied content, the device replaces the selected content with previously cut or copied content. For example, in response to activating the "Paste" icon in FIG. 6C, the device replaces the selected content "endure" (FIG. 6C) with the previously copied content "nation" (FIG. 6D). Alternatively, if no content is selected, the device pastes the previously copied content at the position of the insertion marker 510 (e.g., as illustrated in FIGS. 6E and 6F for pasting into a note; as illustrated in FIGS. 6G and 6H for pasting into an instant message; and as illustrated in FIGS. 61 and 6J for pasting into an email).”) ; and 
in response to execution of the corresponding operation on the selection of text based at least in part on the command keystroke sequence being sent to the keyboard stack, transitioning from displaying the virtual keyboard in the second graphical layout back to displaying the virtual keyboard in the first graphical layout (Figs. 5-6, specifically 6C-6E; 6D transforms the virtual keyboard back to without the additional command display area in 6C; Detailed Description, [0340-0350]).

	Regrading claim 7, Ording further discloses wherein the plurality of corresponding operations comprise a select text operation, a cut text operation, a copy text operation, and a paste text operation  (Figs. 5D-5J; Detailed Description, [0320-0334], select icon, #518; copy icon, #534; cut icon, #532, paste icon, #536).
	Regarding claim 8, Ording discloses a computing device (Fig. 1, generally) comprising: 
a touch-sensitive display (Fig. 1, touch-sensitive display system, #112);
 processing hardware (Fig. 1, processor, #120); 
storage hardware storing instructions (Fig. 1, memory, #102) configured to cause the processing hardware to execute the steps of claim 1.
Thus, claim 8 is rejected under the same reasoning as claim 1 with the same sections of Ording. 
	Regarding claim 9, this is met by the rejection to claim 2. 

Regarding claim 10, this is met by the rejection to claim 3.
Regarding claim 11, this is met by the rejection to claim 4.
Regarding claim 12, this is met by the rejection to claim 5.
Regarding claim 13, this is met by the rejection to claim 6.
Regarding claim 14, this is met by the rejection to claim 7.

Regarding claim 15, Ording discloses computer readable storage hardware storing instructions  (Fig. 1, memory, #102) that, when executed by processing hardware  (Fig. 1, processor, #120, cause a computing device to execute the steps of claim 1.  Thus, claim 15 is rejected under the same reasoning as claim 1 with the same sections of Ording. 

Regarding claim 16, this is met by the rejection to claim 3. 
Regarding claim 17, this is met by the rejection to claim 4. 
Regarding claim 18, this is met by the rejection to claim 5.
Regarding claim 19, this is met by the rejection to claim 6.
Regarding claim 20, this is met by the rejection to claim 7.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626